Order staying dispossess proceedings reversed on the law, with ten dollars costs and disbursements to the appellants, and motion for stay denied, with ten dollars costs. The dissolution of the corporation abated the dispossess proceedings, but the appearance of the receiver therein revived them. While leave of court is necessary to begin an action against a receiver, it appears that this action was brought against the corporation, and the receiver intervened and served an answer. Under such circumstances, leave to sue the receiver was not necessary. Kelly, P. J., Jaycox, Manning, Young and Lazansky, JJ., concur.